Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amendment filed on December 3, 2020.  Claims 1-20 are currently pending of which claims 1, 10, and 19, are currently amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs (US PGPub No: 2014/0098176) in view of Harvey et al (US PGPub No: 2017/0236329), hereafter referred to as Isaacs and Harvey, respectively.

With regards to claims 1, 10, and 19, Isaacs teaches through Harvey, a method for implementing message interaction in a video playing page, performed by a computing device having one or more processors and memory storing programs to be executed by the one or more processors, the method comprising: 

receiving an instruction for creating a group by a first user of the computing device (Isaacs teaches sharing video can automatically post to relevant community forums; see paragraphs 62 and 64, Isaacs); 

in response to the user instruction, submitting a request to a video interaction system to create a corresponding group (Isaacs teaches creating a co-browse site at the host organization upon a user client request; see paragraph 27, Isaacs);

obtaining an invitation link for joining the group and invoking a social application client to send the invitation link to a social application client of a target user selected by the first user among direct contacts of the first user at the social application, wherein the social application client of the target user sends, when receiving the invitation link, in response to an instruction for joining the group, a corresponding joining request to the video interaction system through the invitation link and the video interaction system adds the target user to the group according to the joining request (Isaacs teaches sending invitation pointers/links to the relevant support communities allowing users to access the video and participate (via speaking, video, documenting, etc.); see paragraphs 64, 67, 81, 86, and 90, Isaacs); 

sending a request for associating a first video content selected by the first user for the group to the video interaction system, wherein the video interaction system associates the first video content with the group according to the request (Isaacs teaches analyzing and associating video with relevant communities allowing forum and community users to follow a pointer/link to co-browse the content on the site; see paragraph 86, Isaacs), the first video content comprises content live broadcast by a source outside the group (see Harvey below); 

and presenting, within a playing page of the first video content associated with the group, an interaction message of each member in the group, and the interaction message is displayed in a floating manner, overlaid in a predetermined region of a frame of the first video content (see Harvey below).  

While Isaacs teaches users to access and participate with video viewing, Isaacs does not explicitly cite the video content being broadcast live by a source outside the group.  Isaacs also does not explicitly cite allowing for and displaying in a floating manner that is overlaid in a predetermined region of a video content frame, the interaction messages of each group member. In the same field of endeavor, Harvey also teaches an integrating video content with user messages and tweets in real-time; see paragraph 2, Harvey. In particular, Harvey teaches how media content URL are retrieved from an external server; see paragraph 36, Harvey. The media contents include video content and can include real-time events such as artist performance or stadium where users can vote in real-time (i.e. live video broadcast by a source outside the group); see paragraphs 45 and 68, Harvey. Harvey then further explains how chat messages are integrated by being overlaid over a video in real-time (i.e. group interaction messages overlaid in a floating matter over a video content); see paragraph 71 and Figure 9, Harvey. Content such as text overlays and text blocks are handled as tiles that can be placed based on a template (i.e. predetermined region of a frame); see paragraphs 53-54 and 61, Harvey.
By allowing multiple users chat in the same window with the video allows the users to experience the video together at the same time. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Harvey with those of Isaacs, to view and comment on a video in real-time; see paragraph 71, Harvey.  

With regards to claims 2, 11, and 20, Isaacs teaches through Harvey, the method further comprising: receiving ID information of a second video content sent by the video interaction system and associating the second video content with the group according to the ID information, wherein the ID information is sent by the video interaction system when associating the group with the second video content; and presenting, in a playing page of the second video content associated with the group, the interaction message of each member in the group (Isaacs supports sharing multiple video streams and automatically sharing to the appropriate users; see paragraphs 81, 86, and 90, Isaacs. Users of the social media platforms have profiles; see paragraph 18, Harvey).  

With regards to claims 3 and 12, Isaacs teaches through Harvey, the method wherein the presenting, in a playing page of the first video content associated with the group, an interaction message of each member in the group comprises: presenting a play frame of the first video content in a first region of the playing page and presenting the interaction message in a second region of the playing page (see Figure 9 and paragraphs 68 and 71, Harvey).  

With regards to claims 4 and 13, Isaacs teaches through Harvey, the method wherein the presenting, in a playing page of the first video content associated with the group, an interaction message of each member in the group comprises: displaying the interaction message in a floating manner in a predetermined region of a play frame of the first video content (see Figure 9 and paragraph 71, Harvey).  

With regards to claims 5 and 14, Isaacs teaches through Harvey, the method wherein the presenting, in a playing page of the first video content associated with the group, an interaction message of each member in the group comprises: presenting the interaction message and a play frame of the first video content in the playing image when the first video content is in a playing time period (see rewind and fast forwarding video stream amongst forum; see paragraph 90, Isaacs).  

With regards to claims 6 and 15, Isaacs teaches through Harvey, the method wherein the presenting, in a playing page of the first video content associated with the group, an interaction message of each member in the group comprises: presenting a chat window of the group; presenting, when receiving a first message input in the chat window by a first member in the group, the first message in the chat window, associating the first message with the first member, and sending the first message and a first user ID corresponding to the first member to the video interaction system, so that the video interaction system sends the first message and the first user ID to video clients of other members in the group; and presenting, when receiving a second message and a second user ID of the group from the video interaction system, the second message in the chat window, and associating the second message with a member in the (Isaacs supports sharing multiple video streams and automatically sharing to the appropriate users; see paragraphs 81, 86, and 90, Isaacs. Users of the social media platforms have profiles; see paragraph 18, Harvey).  

With regards to claims 7 and 16, Isaacs teaches through Harvey, the method wherein the video interaction system comprises a connection server and a communications server; the requesting the video interaction system to create a corresponding group comprises: sending a group creation request to the connection server, so that the connection server instructs, according to the creation request, the communications server to create the group (see paragraph 27, Isaacs).  

With regards to claims 8 and 17, Isaacs teaches through Harvey, the method wherein the sending a request for associating a first video content selected with the group to the video interaction system, so that the video 031384-5874-US22interaction system associates the first video content with the group according to the request comprises: sending a request for associating the first video content selected with the group to the communications server, so that the communications server associates the first video content with the group according to the request (see paragraph 86, Isaacs).  

With regards to claims 9 and 18, Isaacs teaches through Harvey, the method wherein the video interaction system further comprises a video server, and the presenting, in a playing page of the first video content associated with the group, an interaction message of each member in the group comprises: obtaining the first video content from the video server, and obtaining, from the communications server, the interaction message of each member in the group associated with the first video content (see paragraphs 86, 90, and 94, Isaacs).  

The obviousness motivation applied to independent claims 1, 10, and 19, are applicable to their respective dependent claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The following are the examiner’s responses to the applicant’s arguments. 
The first argument presented by the applicant concerns the newly amended limitation of “…the first video content comprises content live broadcast by a source outside the group.” While Isaacs teaches live sessions/broadcasts, Isaacs does not explicitly cite an outside source as claimed. In response to this clarification, an updated search was performed and the new Harvey prior art was found. Harvey teaches integrating video content with user messages and tweets in real-time; see paragraph 2, Harvey. In particular, Harvey teaches how media content URL are retrieved from an external server; see paragraph 36, Harvey. The media contents include video content and can include real-time events such as artist performance or stadium where users can vote in real-time (i.e. live video broadcast by a source outside the group); see paragraphs 45 and 68, Harvey. 
The second argument presented by the applicant concerns the newly amended claim limitation now clarifying, “…the interaction message is displayed in a floating manner, overlaid in a predetermined region of a frame of the first video content.” Again, this limitation (as with the previous amended limitation) resulted in an updated search that yielded the Harvey prior art. Harvey explains how chat messages are integrated by being overlaid over a video in real-time (i.e. group interaction messages overlaid in a floating matter over a video content); see paragraph 71 and Figure 9, Harvey. Content such as text overlays and text blocks are handled as tiles that can be placed based on a template (i.e. predetermined region of a frame); see paragraphs 53-54 and 61, Harvey.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456